Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 29, 1999, which dismissed claimant’s appeal from a decision of an Administrative Law Judge as untimely.
By decision dated and mailed June 22, 1999, an Administrative Law Judge ruled that claimant was disqualified from *782receiving unemployment insurance benefits because she was discharged from her employment due to misconduct. Although claimant acknowledged that she received the June 22, 1999 decision soon after it was mailed and read the instructions on the back, she failed to file an appeal until July 26, 1999. Notwithstanding claimant’s proffered excuse that she was waiting for her attorney to file an appeal on her behalf, the Unemployment Insurance Appeal Board properly dismissed the appeal as untimely inasmuch as claimant failed to comply with the strict 20-day statutory period set forth in Labor Law § 621 (1) (see, Matter of Semiletov [Commissioner of Labor], 253 AD2d 931, 932). Claimant’s arguments relating to the underlying merits of the denial of her application for unemployment insurance benefits are, therefore, not properly before this Court (see, Matter of Lipford [Commissioner of Labor], 268 AD2d 658, 659).
Cardona, P. J., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.